Citation Nr: 1048017	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  07-19 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a bilateral hearing loss 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
December 1965 to November 1967.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of an April 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska which, in part, denied the Veteran's service-
connection claim for a bilateral hearing loss disability.

In April 2008, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired by a 
Veterans Law Judge (VLJ).  A transcript of that hearing has been 
associated with the Veteran's VA claims folder.  The Board notes 
in passing that the VLJ that administered the Veteran's April 
2008 hearing is no longer an employee with the Board.  In an 
August 2010 letter, the Board offered the Veteran an opportunity 
to testify at another hearing before a different VLJ.  In 
response, the Veteran indicated that he did not wish to appear at 
another hearing, and requested that his case be considered based 
on the evidence of record.  See the Veteran's response letter 
received on September 16, 2010. 

In November 2008, the Board solicited an expert medical opinion 
from a physician with the Veterans Health Administration (VHA) 
concerning whether the Veteran's current bilateral hearing loss 
is a result of in-service ototrauma.  In May 2009, the Board 
received the requested VHA opinion, which was provided to the 
Veteran.  In July 2009, the Veteran's accredited representative 
submitted an informal hearing presentation on his behalf.

In an August 2009 decision, the Board denied the Veteran's 
service-connection claim for a bilateral hearing loss disability.  
The Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (the Court).  A Joint Motion for an 
Order Vacating and Remanding the Board's Decision was filed, 
which the Court granted in July 2010.  The Veteran's claims file 
has been returned to the Board for readjudication.
Specifically, the Joint Motion indicated that the Board, in its 
August 2009 decision, failed to address the Veteran's contention 
that he had an upper respiratory infection during active service 
that affected his hearing.  See the Joint Motion, pages 1 and 2.  
By incorporating the provisions of the Joint Motion in its Order, 
the Court in essence directed the Board to consider and comment 
upon the Veteran's alternate theory of entitlement-namely, 
whether a relationship exists between the Veteran's current 
bilateral hearing loss disability and his in-service upper 
respiratory infections.

After a review of the Joint Motion and the evidence of record as 
a whole, the Board finds that a medical opinion is necessary to 
appropriately decide the Veteran's claim.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited 
from exercising its own independent judgment to resolve medical 
questions].  Accordingly, to comply with the Court's 
instructions, more evidentiary development is necessary, as 
explained in detail below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this case 
must be remanded for further evidentiary development.

It is undisputed that the Veteran currently has a bilateral 
sensorineural hearing loss disability.  See the March 2007 VA 
examiner's report, pages 3 and 4.  At the April 2008 hearing, the 
Veteran testified that he contracted an upper respiratory 
infection during basic training, where he spent a week in the 
confirmatory and ran a temperature of 104.  The Veteran asserted 
that he started to realize some problems with his hearing at that 
point.  See the April 2008 hearing transcript, page 6.  

The Veteran's service treatment records verify that the Veteran 
sought treatment for an upper respiratory infection in January 
1966 that was manifested by a fever of 103, sinus trouble and a 
cough.  He was seen a second time either later in January 1966, 
or June 1966 [unclear from the handwriting] for another upper 
respiratory infection.  

Crucially, there is no medical evidence of record linking the 
Veteran's current hearing loss disability to his in-service 
respiratory infections, or ruling out any such connection.  Thus, 
this case presents a medical question which cannot be answered by 
the Board.  See Colvin, 1 Vet. App. at 175.  This question of 
etiology must be addressed by an appropriately qualified 
physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see 
also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or 
opinion is necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the Veteran and 
request information regarding any 
additional treatment he may have received 
for his bilateral hearing loss disability.  
Thereafter, VBA should take appropriate 
steps to secure any medical treatment 
records so identified that are not already 
of record, and associate them with the 
Veteran's VA claims folder.  Efforts to 
obtain these records should also be 
memorialized in the Veteran's VA claims 
folder.

2.  VBA should arrange for a medical 
professional to review the Veteran's VA 
claims folder and to provide an opinion, 
with supporting rationale, as to whether 
it is as likely as not that the Veteran's 
current bilateral hearing loss disability 
is related to his in-service upper 
respiratory infections.  The reviewer 
should specifically comment upon the 
Veteran's recent contention that he began 
noticing hearing problems during his 
treatment for respiratory infections in 
1966.  If the reviewer determines that 
physical examination, audiometric testing 
and/or diagnostic testing of the Veteran 
are necessary, or that a specialist should 
be consulted, such should be scheduled.  A 
report should be prepared and associated 
with the Veteran's VA claims folder.

3.  Following the completion of the 
foregoing, and after undertaking any other 
development it deems necessary, the VBA 
should readjudicate the Veteran's hearing 
loss claim.  If the claim is denied, VBA 
should provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


